[Cite as State v. Tighe, 2016-Ohio-1154.]


                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




STATE OF OHIO,                                     :

        Plaintiff-Appellee,                        :     CASE NO. CA2015-10-080

                                                   :            DECISION
  - vs -                                                          3/21/2016
                                                   :

NATHAN JEREMIAH SOUZZI TIGHE,                      :

        Defendant-Appellant.                       :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2015CR00458



D. Vincent Faris, Clermont County Prosecuting Attorney, 76 South Riverside Drive, 2nd
Floor, Batavia, Ohio 45103, for plaintiff-appellee

W. Stephen Haynes, Clermont County Public Defender, 204 North Street, Batavia, Ohio
45103, for defendant-appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Clermont County Court of Common Pleas, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Nathan Jeremiah Souzzi Tighe, has filed a

brief with this court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967),
                                                                   Clermont CA2015-10-080

which (1) indicates that a careful review of the record from the proceedings below fails to

disclose any errors by the trial court prejudicial to the rights of appellant upon which an

assignment of error may be predicated; (2) lists one potential error "that might arguably

support the appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the

record independently to determine whether the proceedings are free from prejudicial error

and without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       M. POWELL, P.J., HENDRICKSON and PIPER, JJ., concur.